Citation Nr: 0703191	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-00 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, or for adaptive 
equipment only.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2001 and January 2002 decisions by the 
RO.

The issues presently on appeal were previously before the 
Board in September 2003 and November 2005.  On both 
occasions, they were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this case is again being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required.


REMAND

When this case was remanded in November 2005, the Board 
requested, among other things, that the veteran be scheduled 
for orthopedic, neurologic, and aid and attendance 
examinations for purposes of ascertaining whether he met the 
criteria for entitlement to the benefits being sought.  In 
December 2005, the veteran underwent the requested 
examinations.  Following an examination of the veteran, and 
review of his claims files, the examiner concluded, in 
essence, that most of the veteran's current low back 
symptomatology was attributable, not to service-related 
causes, but rather to an intervening, post-service injury in 
1979.  Based on that conclusion, the examiner opined that the 
veteran had not lost the use of his lower extremities, and 
did not require regular aid and attendance, or orthopedic 
devices to aid in ambulation, as a result of service-
connected disability.

In a December 1982 decision in this veteran's case, the Board 
made a specific finding that the symptomatology attributable 
to intercurrent back injury in 1979 could not be dissociated 
from symptomatology due to back injury sustained in service.  
In the Board's view, that finding is res judicata.  That is 
to say, the question has been settled.  Because the opinions 
contained in the November 2005 examination report are based 
on a contrary position-i.e., that dissociation of symptoms 
is possible-the Board finds it necessary to obtain a new 
examination.

Records of the veteran's treatment at the VA Medical Center 
(VAMC) in Charleston, South Carolina were last obtained on 
May 24, 2006.  On remand, efforts should be made to obtain 
any records of relevant treatment the veteran may have 
undergone since that time, in order to ensure that his claims 
are adjudicated on the basis of an evidentiary record that is 
as complete as possible.  See, e.g., Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a notice letter pursuant 
to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)), 
containing the required information as to 
each of the issues currently on appeal.  See 
38 C.F.R. § 3.159(b).  As part of the notice, 
ask the veteran to indicate whether he has 
received any additional treatment at the VAMC 
in Charleston, South Carolina for his 
service-connected low back, bladder, and/or 
prostate disabilities since May 24, 2006.  If 
he has, undertake efforts to obtain the 
records of that treatment, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for an 
orthopedic and neurologic examination.  The 
examiner(s) should review the claims files 
and note in the report(s) of the 
examination(s) that the claims files have 
been reviewed.  After examining the veteran, 
and completing any indicated testing, the 
examiner(s) should offer an opinion as to 
each of the following questions:

a.  Have the service-connected 
disabilities of the veteran's low back, 
bladder, and/or prostate, considered 
alone, and without respect to any other, 
non-service-connected disabilities, 
caused the veteran to lose the use of 
his lower extremities such that there is 
a necessity for regular and constant use 
of a wheelchair, braces, crutches, or 
canes as a normal mode of locomotion 
(even though occasional locomotion by 
other methods may be possible)?

b.  Have the service-connected 
disabilities of the veteran's low back, 
bladder, and/or prostate, considered 
alone, and without respect to any other, 
non-service-connected disabilities, 
caused the veteran to lose the use of 
his lower extremities such that he would 
be equally well served (in terms of 
balance, propulsion, etc.) by an 
amputation stump below the knee with use 
of a suitable prosthetic appliance?

In answering these questions, the examiner 
should accept, for analytical purposes, that 
all of the veteran's current low back 
symptomatology is the result of service-
connected disability.  The examiner should 
fully describe the objective findings that 
support his or her conclusions (e.g., with 
respect to atrophy, tone, etc.), and a 
complete rationale for all opinions should be 
provided.

3.  Schedule the veteran for an aid and 
attendance examination.  The examiner should 
review the claims files and note in the 
report of the examination that the claims 
files have been reviewed.  After examining 
the veteran, and completing any indicated 
testing, the examiner(s) should offer an 
opinion as to whether the veteran's service-
connected low back, bladder, and/or prostate 
disabilities, considered alone-and without 
respect to any other, non-service-connected 
disabilities:  (a) prevent him from dressing 
or undressing himself; (b) prevent him from 
keeping himself ordinarily clean and 
presentable; (c) result in the frequent need 
of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability or disabilities cannot 
be done without aid; (d) prevent him from 
attending to the wants of nature; and/or (e) 
cause him to require care or assistance on a 
regular basis to protect him from hazards or 
dangers incident to his daily environment.

In answering these questions, the examiner 
should accept, for analytical purposes, that 
all of the veteran's current low back 
symptomatology is the result of service-
connected disability.  The examiner should 
fully describe the objective findings that 
support his or her conclusions (e.g., with 
respect to atrophy, tone, etc.), and a 
complete rationale for all opinions should be 
provided.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims files should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

